Hastings, C.J.
The original decree determining custody awarded the parties joint custody of the parties’ minor child, Thomas, with possession of the child placed with the mother, Teresa Melinda Huckins Perkins. On application of the father, Thomas Reynolds Porter, Jr., the decree was modified to provide the *354care, custody, and control of the minor child be awarded to the father, subject to reasonable rights of visitation by the mother, and the court further ordered the mother to pay child support and the father to pay to the mother the amount of child support in arrears.
When the custody of minor children is involved in a proceeding, the custody is determined by the fitness of each parent and the best interests of the children. See Applegate v. Applegate, 236 Neb. 418, 461 N.W.2d 419 (1990). We review the judgment of the trial court de novo on the record, see Codr v. Codr, ante p. 48, 469 N.W.2d 124 (1991), and, finding no abuse of discretion, affirm the judgment.
Affirmed.